Title: From Thomas Jefferson to Oliver Evans, 13 May 1805
From: Jefferson, Thomas
To: Evans, Oliver


                  
                     Washington May. 13. 1805.
                  
                  Th: Jefferson presents his compliments to mr Evans & his thanks for his letter of the 8th. which has been recieved. the questions presented by the proposition of mr Clymer are Whether the Missile powers of the Fire engine may not be used on board ship to prevent boarding, & With what matter most effectual it may be charged? these will be a subject of consideration for better judges than Th:J. is himself: he prays mr Evans to make his just acknolegements to mr Clymer & to accept himself his salutations.
               